                  Case 19-10214 Doc            135 Filed 07/11/19 Entered                07/11/19 16:19:39
                               Desc           Main Document            Page               1 of 1
                                                 UNITED STATES BANKRUPTCY COURT
                                                       DISTRICT OF VERMONT

                     In re:                                                Chapter 11
                              Hermitage Inn Real Estate Holding            Involuntary Case No.: 19-10214 (CAB)
                              Company, LLC
                                     Debtor


                      NOTICE OF JOINDER IN OPPOSITION TO THE DEBTOR’S SECOND AMENDED MOTION
                        FOR ORDER AUTHORIZING POST-PETITION FINANCING AND GRANTING SUPER-
                                                   PRIORITY LIENS

                              Cold Brook Fire District No. 1 (“CBFD”) and through its attorneys, Pratt Vreeland
                     Kennelly Martin & White, Ltd., hereby file its Notice of Joinder.
                              (i)    In Opposition to the Debtor’s Second Amended Motion for Order Authorizing
                                     Post-Petition Financing and Granting Super-Priority Liens, as filed by the U.S.
                                     Trustees’ Office, Barnstormer, the Ad Hoc Committee, and Berkshire Bank.
                              CBFD is a municipal entity and a party to executory contracts with the Debtor concerning
                     the provision of water and sewage disposal services. The Berkshire Bank has been paying the
                     amounts due CBFD under the agreements with the Debtor that came due since the Bank filed
                     the foreclosure action. There is no mention of these executory contracts in the Debtor’s
                     schedules.
                              The Debtor is not a going concern nor an operating business and there is little likelihood
                     that the Debtor can propose a feasible plan that doesn’t involve an immediate sale.
                              Accordingly, CBFD requests that the Motions be denied.


                              DATED at Rutland, Vermont this 11th day of July, 2019.

                                                            Cold Brook Fire District No. 1
                                                            by its counsel,



                                                            By:    /s/ John      J. Kennelly
                                                            John J. Kennelly, Esq.
                                                            Pratt Vreeland Kennelly Martin & White Ltd.
                                                            P.O. Box 280
                                                            Rutland, Vermont 05702
                                                            kennelly@vermontcounsel.com
                                                            ERN: 2039 / ATY 2069


PRATT VREELAND
KENNELLY MARTIN
  & WHITE, LTD.
  P.O. BOX 280
  RUTLAND, VT
  05702-0280
